     Case 1:16-cr-00174-DAD-BAM Document 109 Filed 03/19/21 Page 1 of 3
 1

 2    Roger S. Bonakdar, #253920
      2344 TULARE ST., SUITE 301
 3    FRESNO, CALIFORNIA 93721
      PHONE (559) 495-1545
 4    FAX (559) 495-1527
 5
      Attorney for DEFENDANT, DEVONE JOHNSON
 6

 7

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10                                           ******
      UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00174-2-DAD-BAM
11
                                    Plaintiff,            STIPULATION AND ORDER TO
12                                                        CONTINUE SENTENCING
13                           v.
                                                          Date: March 22, 2021
14    DEVONE JOHNSON,                                     Time: 9:00 a.m.
                                                          Courtroom 5
15                                 Defendant.             Hon. Dale A. Drozd

16

17
              WHEREAS the Sentencing Hearing has been scheduled in this matter for March 22,
18
      2021.
19
              WHEREAS Roger S. Bonakdar, counsel for Defendant Devone Johnson (herein “Mr.
20
      Johnson”) requests a continuance of the March 22, 2021, Sentencing on the grounds that
21
      counsel is involved in a two-day, in-person arbitration scheduled to begin Monday, March 22,
22
      2021, and will be unavailable for the Sentencing hearing in this matter. The arbitration matter
23
      was scheduled prior to the scheduling of Sentencing herein, and was scheduled to commence as
24
      a Zoom hearing. When the arbitration was set for an “in-person” trial, Counsel had anticipated
25
      that the arbitration matter might fall off calendar or be continued to a different date. However,
26
      the Arbitration is commencing on March 22, 2021.
27
              WHEREAS in light of this conflict, and because Counsel needs to provide effective
28
      counsel to Mr. Johnson at Sentencing, he requests that the March 22, 2021, Sentencing in this

      matter be continued.
     Case 1:16-cr-00174-DAD-BAM Document 109 Filed 03/19/21 Page 2 of 3
 1           WHEREAS counsel for the parties have met and conferred concerning the continuance,

 2    and the Government and Probation are in agreement.

 3           THEREFORE, IT IS STIPULATED by and between the parties that the March 22,

 4    2021, sentencing hearing be continued to April 5, 2021.

 5           THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed

 6    in multiple counterparts, and that said counterparts (when offered together) shall constitute a

 7    fully executed original. In this regard, signatures by facsimile shall be given the same force

 8    and effect as originals.

 9           IT IS SO STIPULATED:

10    Respectfully submitted,

11

12    Dated: March 18, 2021                                BONAKDAR LAW FIRM

13                                                     By: /s/ Roger S. Bonakdar
                                                           ROGER S. BONAKDAR
14                                                         Attorney for Defendant
15                                                         DEVON JOHNSON

16    Dated: March 18, 2021                                United States Attorney’s Office

17                                                         /s/ Antonio Pataca

18                                                         ANTONIO PATACA

19                                                         Assistant United States Attorney

20    Dated: March 18, 2021                                UNITED STATES PROBATION

21                                                         /s/ Chhoeuth Bou

22                                                         CHHOEUTH BOU

23                                                         Senior United States Probation Officer

24

25

26

27
28
     Case 1:16-cr-00174-DAD-BAM Document 109 Filed 03/19/21 Page 3 of 3
 1

 2                                               ORDER

 3           The Stipulation to Continue Sentencing Hearing having come before this Court and

 4    good cause appearing therefore;

 5           IT IS HEREBY ORDERED that March 22, 2021, Sentencing hearing is hereby

 6    continued to April 5, 2021, at 9:00 a.m.

 7    IT IS SO ORDERED.
 8
         Dated:     March 19, 2021
 9                                                   UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
